DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-15 and 17-20 are pending.
Claims 1, 3-6, 10-13, 15 and 19-20 are amended.
Claim 16 is canceled.
Response to Arguments
Applicant’s arguments, see page 8, filed 07/15/2022, with respect to the specification objections have been fully considered and are persuasive. The title and abstract objections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 8-9, filed 07/15/2022, with respect to the 112 rejections have been fully considered and are persuasive. The 112 rejections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 8-9, filed 07/15/2022, with respect to the 103 rejections have been fully considered and are persuasive. The 103 rejections have been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Pearson US 5928884 discloses a bi-directional, clean or grey medium, wide temperature range, low intrusion, low turbulence, mass flow meter extends multiple pressure sensing tubes, each containing multiple pressure sensing ports, into a bounded path a distance no more than one half the diameter of the path, or semi-traversing. These sensing tubes sense impact or static pressures to obtain a sensing pressure, and are in fluid communication with a channel located externally of the bounded path which provides a total average sensing pressure for measurement. A series of reference pressure ports are located flush to the wall surface of the bounded path to obtain a reference pressure. These reference ports are in fluid communication with another channel located externally of the bounded path which provides a total average reference pressure for measurement. The difference in total average sensing pressure and total average reference pressure can be measured and used to calculate the average velocity and volume of gas within the bounded path. Alternatively, the difference in total average pressures can produce a measurable sample flow through a channel connecting the two total average pressure plenums, which is proportional to the flow through the bounded path. (Fig 1-17D, Col 6 line 35 – Col 8 line 67)
However, Pearson fails to disclose a second pressure probe positioned in the airflow channel downstream of the unit, wherein each of the first and the second pressure probes comprises: a tube having an output end, an internal passage and an axial run; and pressure orifices equally spaced from one another and axially aligned along a downstream side of the axial run, wherein the axial run is positioned laterally across the airflow channel with the downstream side of the axial run and the pressure orifices oriented in the downstream direction.
Van Becelaere US6149515 discloses a moisture elimination louver includes a housing which allows fluid flow between an air inlet opening on an upstream side of the housing and an air outlet opening on a downstream side of the housing with a plurality of moisture elimination separator plates positioned within the housing such that respective moisture eliminating air flow channels are formed between each adjacent pair of the separator plates. The moisture elimination louver is modified to included one or more air flow sensors by positioning each of the air flow sensor(s) within a different respective one of the air flow channels. (Fig 1-4, Col 3 line 24 – Col 4 line 31)
However, Van Becelaere fails to disclose a second pressure probe positioned in the airflow channel downstream of the unit, wherein each of the first and the second pressure probes comprises: a tube having an output end, an internal passage and an axial run; and pressure orifices equally spaced from one another and axially aligned along a downstream side of the axial run, wherein the axial run is positioned laterally across the airflow channel with the downstream side of the axial run and the pressure orifices oriented in the downstream direction.
Prior arts such as Pearson and Van Becelaere made available do not teach, or fairly suggest, a second pressure probe positioned in the airflow channel downstream of the unit, wherein each of the first and the second pressure probes comprises: a tube having an output end, an internal passage and an axial run; and pressure orifices equally spaced from one another and axially aligned along a downstream side of the axial run, wherein the axial run is positioned laterally across the airflow channel with the downstream side of the axial run and the pressure orifices oriented in the downstream direction.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-15 and 17-20 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855